Citation Nr: 0409445	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  95-00 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
post-traumatic stress disorder (PTSD) prior to October 30, 
1995.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from July 1966 to 
December 1971.

First, it is necessary to clarify the procedural history of 
this case.  This particular issue comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  A May 1994 rating decision, 
in pertinent part, continued the 10 percent disability rating 
then in effect for the veteran's service-connected PTSD.  The 
veteran perfected his appeal in December 1994.  An April 1996 
rating decision assigned a temporary 100 percent disability 
rating from October 30, 1995, to November 30, 1995, based on 
a period of hospitalization.  An August 1996 rating decision 
increased the disability rating for the veteran's PTSD to 50 
percent effective from December 1, 1995.  An April 1997 
rating decision then increased the disability rating for the 
veteran's PTSD to 70 percent effective from December 1, 1995.  
In October 1999, a hearing was held before this Veterans Law 
Judge at the RO.

A February 23, 2000, decision of the Board assigned a 100 
percent disability rating for the veteran's PTSD, which a 
March 2000 RO rating decision assigned effective from 
October 30, 1995.  Therefore, the question of the disability 
rating to be assigned the veteran's PTSD from October 30, 
1995, has been fully resolved in his favor.  The February 
2000 Board decision also granted a 30 percent disability 
rating for the veteran's PTSD prior to October 30, 1995, and 
the March 2000 RO rating decision reflects the 30 percent 
rating was assigned from December 27, 1993 (date of receipt 
of claim for an increase).  

The veteran appealed the Board's February 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a June 29, 2001, Order, the Court vacated the 
Board's February 2000 decision to the extent it denied a 
disability rating greater than 30 percent for PTSD prior to 
October 30, 1995.  This issue was returned to the Board for 
further adjudication.  For reasons discussed in more detail 
below, this claim is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  

There are two other issues which remain on appeal to the 
Board.  The February 2000 decision remanded claims of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
back disorder with impotence and for a pulmonary disorder.  
Those claims were remanded for issuance of a supplemental 
statement of the case (SSOC) reflecting consideration of 
newly-acquired evidence.  The veteran's claims files have not 
been at the RO since May 2000 because of his appeal to the 
Court.  Therefore, the RO has not yet acted on the remand 
instructions for these claims.

The veteran was previously represented by a private attorney 
whose authority to represent claimants before VA, including 
the Board, has since been revoked.  A November 2001 letter 
informed the veteran of this fact and provided him an 
opportunity to appoint a new representative, if he wanted to 
do so.  He was told that if he did not respond, the Board 
would assume he wanted to represent himself.  Therefore, 
based on his lack of response, the Board is proceeding with 
this matter as if the veteran were not represented.


REMAND

The Board will remand this claim to ensure full and complete 
compliance with the enhanced duty-to-notify and duty-to-
assist provisions enacted by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA) [codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107 (West 2002)].  Recent decisions by the Court have 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

As noted above, the RO has not had possession of these claims 
files since May 2000, prior to enactment of the VCAA.  The RO 
did not have an opportunity to send a VCAA letter to the 
veteran notifying him of what was needed to substantiate the 
claim, what his responsibilities were with respect to the 
claim, and whether VA would assist him in any manner.  
Furthermore, he was not provided notice of the VCAA or the 
implementing regulation.  It was for this reason that the 
claim was remanded by the Court in June 2001.  

Pursuant to authority granted by granted by 38 C.F.R. § 
19.9(a)(2), the Board attempted to comply with the Court's 
Order and correct this procedural deficiency by sending the 
veteran a VCAA notification letter in October 2002.  However, 
that regulation was then invalidated, in part, by the United 
States Court of Appeals for the Federal Circuit.  See 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  Since the 
Board's authority to initially notify the veteran of the VCAA 
has been invalidated, the Board is now constrained to remand 
this issue for compliance with the notice and duty to assist 
provisions contained in this law and to ensure the veteran 
has had full due process of law.  The Board apologizes for 
the significant delay the veteran has endured in resolving 
this appeal, but the changes in law discussed above mandate 
that his claim again be remanded to the RO.

As indicated above, there are two claims remaining within the 
Board's jurisdiction that were remanded in February 2000 - 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
back disorder with impotence and for a pulmonary disorder.  
In an effort to avoid further delay, the Board notes that the 
discussion above and the instructions below concerning VCAA 
compliance would also apply to these claims.

Accordingly, this claim is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to this claim.  The notice 
must be specific to the claim(s) on 
appeal.  [Please see discussion above 
concerning need for VCAA compliance on 
pending section 1151 claims.]  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.  

2.  Then, after ensuring that any other 
necessary development is completed, 
readjudicate the claim.  [Also, please 
ensure compliance with the instructions 
of the February 2000 remand of the 
section 1151 claims.]  If any such action 
does not resolve this claim, issue the 
veteran and his representative, if any, a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  This claim 
must be afforded expeditious treatment.  


	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




